Exhibit 10.18


MIDWESTONE FINANCIAL GROUP, INC.

EMPLOYEE COVENANT AGREEMENT
This EMPLOYEE COVENANT AGREEMENT is made and entered into as of December 12,
2014, by and between MIDWESTONE FINANCIAL GROUP, INC. (together with any
successor thereto, the “Company”) and Mitch Cook (the “Employee,” and together
with the Company, the “Parties”), and shall be effective immediately upon the
consummation of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger By and Between MidWestOne Financial Group, Inc. and Central
Bancshares, Inc. dated November 20, 2014 (the “Merger Agreement”), whereby
Central Bancshares, Inc. (“CBI”) shall merge with and into the Company, with the
Company being the surviving corporation (with the consummation of the Merger
constituting the “Effective Date”).
RECITALS
A.The Employee is currently employed by CBI or its wholly owned subsidiary,
Central Bank (“Central Bank”).
B.The Company desires to employ Employee, following the Merger, subject to
Employee’s execution and compliance with the terms of this Agreement.
C.Employee desires to be employed by the Company, following the Merger, and to
be subject to the terms of this Agreement.
D.The Parties desire to enter into this Agreement as of the Effective Time (as
defined in the Merger Agreement) and, to the extent provided herein, this
Agreement shall supersede all of the terms and conditions of all prior
employment terms and conditions, whether or not in writing.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Contingency. This Agreement shall be contingent on the consummation of the
transactions contemplated by the Merger Agreement. If the transactions
contemplated by the Merger Agreement are not consummated for any reason, this
Agreement will be null and void as of the earlier of
(a)the date of the public announcement of the cancellation of the intent to
consummate the Merger Agreement, or (b) June 30, 2015 but only if the
transactions contemplated by the Merger Agreement are not consummated by such
date; provided, however, if the parties to the Merger Agreement amend the Merger
Agreement to extend the Termination Date (as defined in the Merger Agreement),
or the Termination Date is extended pursuant to the terms of the Merger
Agreement, such amended or extended Termination Date shall be inserted in place
of “June 30, 2015” in clause (b) of this sentence.
2.Retention Bonus.
(a)    In consideration for Employee’s promises as set forth in this Agreement,
the Company shall pay or cause to be paid to Employee a “Retention Bonus” in the
gross amount of seventy-five thousand dollars ($75,000), which amount shall be
paid as follows:
(i)two-thirds (2/3rds) of the Retention Bonus will be paid in a single lump sum
on the Effective Date; and,


1

--------------------------------------------------------------------------------




(ii)the remaining one-third (l/3rd) of the Retention Bonus will be paid in a
single lump sum within ten (10) business days following the first anniversary of
the Effective Date (the ‘"Retention Bonus Date”), provided Employee remains
continuously in the employ of the Company from the date hereof through the
Retention Bonus Date.
The Company shall withhold from the Retention Bonus all applicable federal,
state or local income and employment taxes.
(b)If Employee’s employment is terminated by the Company without Cause during
the period from the Effective Date through the Retention Bonus Date, Employee
shall be entitled to receive the Retention Bonus at the same time and in the
same manner as described in Section 2(a).
(c)For purposes of this Agreement, “Cause” shall mean a termination by the
Company of Employee’s employment with the Company as a result of:
(i)Employee’s willful and continuing failure to perform Employee’s duties and
obligations of employment;
(ii)Employee’s conviction of, or the pleading of nolo contendere to, a crime of
embezzlement or fraud or a felony under the laws of the United States or any
state thereof;
(iii)Employee’s breach of fiduciary responsibility; or
(iv)an act of dishonesty by Employee that is materially injurious to the
Company.
Employee shall be entitled to at least thirty (30) days prior written notice of
the Company’s intention to terminate for Cause Employee’s employment with the
Company. Such written notice shall: (x) specify the grounds for such
termination; (y) provide a reasonable opportunity to cure any conduct or act, if
curable, alleged as grounds for such termination; and, (z) provide a reasonable
opportunity to present to the Company’s Chief Executive Officer the position of
Employee regarding any dispute relating to the termination for Cause.
3.Equity Incentives.
(a)In further consideration for Employee’s promises as set forth in this
Agreement, as soon as practicable following the Effective Time, the Company
shall grant to Employee 1,000 restricted stock units (the “RSUs”) pursuant, and
subject, to the terms and conditions of the Company’s 2008 Equity Incentive
Plan. Provided that Employee remains continuously employed by the Company
through each Vesting Date, the RSUs will vest in accordance with the following
schedule:
Vested Percentage
Vesting Date
50% of RSUs
18 months following the Effective Time
25% of RSUs
30 months following the Effective Time
25% of RSUs
42 months following the Effective Time



(b)Following the Effective Date, Employee shall be considered in the same manner
as other similarly situated employees of the Company for eligibility to
participate in future equity awards. If' determined to be eligible for an equity
award. Employee will participate in such equity award on the same terms and
conditions as similarly situated employees of the Company. The terms and
conditions of any such future equity award shall be determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion.




2

--------------------------------------------------------------------------------




4.Severance. If, on or before the second (2nd) anniversary of the Effective
Date, Employee’s employment with the Company is terminated by the Company
without Cause or Employee terminates his employment with Good Reason (as defined
in Section 5(d)) whether or not in connection with a change in control, Employee
shall be entitled to receive the Severance Amount as described in this
Section 4.
(a)Commencing on the first Company payroll date that occurs on or following the
sixtieth (60th) day following the termination date, Employee shall receive the
Severance Amount, with such amount to be paid in twelve (12) substantially equal
monthly installments (subject to the remaining provisions of this paragraph),
with each successive payment being due on the next monthly payroll date
following the first installment, provided that any such monthly installments
that would have been paid in the sixty (60)-day period following the termination
date but for the Release requirement in Section 4(b) shall be paid on the first
Company payroll date that occurs on or following the sixtieth (60th) day
following the termination date, and the number of remaining substantially equal
monthly installments to be made shall be reduced from twelve (12) by any such
“catch-up” payments that are made.
(b)Notwithstanding any provision of this Agreement to the contrary, no payments
or benefits shall be owed to Employee under this Section 4 unless Employee
executes and delivers to the Company a Release within forty-five (45) days
following the termination date, and any applicable revocation period has expired
prior to the sixtieth (60th) day following the termination date. “Release” means
a general release and waiver substantially in the form attached hereto as
Exhibit A.
5.Employee Covenants. Employee acknowledges that Employee has been and will
continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Company
(including the Confidential Information), which, if exploited by Employee, would
seriously, adversely, and irreparably affect the interests of the Company and
the ability of the Company to continue its business.
(a)Confidential Information. Employee acknowledges that, during the course of
Employee’s employment with the Company, Employee may produce and have access to
confidential and/or proprietary, non-public information concerning the Company
or its Affiliates, including marketing materials, financial and other
information concerning customers and prospective customers, customer lists,
records, data, trade secrets, proprietary business information, pricing and
profitability information and policies, strategic planning, commitments, plans,
procedures, litigation, pending litigation and other information not generally
available to the public (collectively, “Confidential Information”). Employee
shall not directly or indirectly use, disclose, copy or make lists of
Confidential Information for the benefit of anyone other than the Company,
either during or after Employee’s employment with the Company, except to the
extent that such information is or thereafter becomes lawfully available from
public sources, or such disclosure is authorized in writing by the Company,
required by law or any competent administrative agency or judicial authority, or
otherwise as reasonably necessary or appropriate in connection with the
performance by Employee of Employee’s duties hereunder. If Employee receives a
subpoena or other court order or is otherwise required by law to provide
information to a governmental authority or other person concerning the
activities of the Company or any of its Affiliates, or Employee’s activities in
connection with the business of the Company or any of its Affiliates, Employee
shall immediately notify the Company of such subpoena, court order or other
requirement and deliver forthwith to the Company a copy thereof and any
attachments and non-privileged correspondence related thereto. Employee shall
take reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. Employee shall abide by the Company’s reasonable
policies, as in effect from time to time, respecting avoidance of interests
conflicting with those of the Company and its Affiliates. In this regard,
Employee shall not directly or indirectly render services to any person or
entity where Employee’s service would involve the use or disclosure of
Confidential Information.


3

--------------------------------------------------------------------------------




(b)Documents and Property .
(i)All records, files, documents and other materials or copies thereof relating
to the business of the Company or its Affiliates that Employee prepares,
receives or uses shall be and remain the sole property of the Company and, other
than in connection with the performance by Employee of Employee’s duties
hereunder, shall not be removed from the premises of the Company or any of its
Affiliates without the Company’s prior written connect, and shall be promptly
returned to the Company upon Employee’s termination of employment for any
reason, together with all copies (including copies or recordings in electronic
form), abstracts, notes or reproductions of any kind made from or about the
records, files, documents or other materials.
(ii)Employee acknowledges that Employee’s access to and permission to use the
Company’s and any Affiliate’s computer systems, networks and equipment, and all
Company and Affiliate information contained therein, is restricted to legitimate
business purposes on behalf of the Company. Any other access to or use of such
systems, network, equipment and information is without authorization and is
prohibited except that Employee may use a Company- provided computer for
reasonable personal use in accordance with the Company’s Technology Use Policy
as in effect from time to time. The restrictions contained in this Section 3(b)
extend to any personal computers or other electronic devices of Employee that
are used for business purposes relating to the Company or any Affiliate.
Employee shall not transfer any Company or Affiliate information to any personal
computer or other electronic device that is not otherwise used for any business
purpose relating to the Company. Upon the termination of Employee’s employment
with the Company for any reason, Employee’s authorization to access and
permission to use the Company’s and any Affiliate’s computer systems, networks
and equipment, and any Company and Affiliate information contained therein,
shall cease.
(c)Non-Competition and Non-Solicitation. The Parties have jointly reviewed the
operations of the Company and have agreed that the primary service area of the
Company’s lending and deposit taking functions in which Employee will actively
participate extends to an area that encompasses a fifty (50)-mile radius from
each banking or other office location of the Company and its Affiliates where
the Employee has provided services to the Company (or a predecessor of the
Company) during the twenty-four (24) month period immediately preceding the date
of termination (collectively, the “Restrictive Area”). Therefore, as an
essential ingredient of and in consideration of this Agreement and Employee’s
employment with the Company, Employee shall not, directly or indirectly, do any
of the following (all of which are collectively referred to in this Agreement as
the “Restrictive Covenant”):
(i)During Employee’s employment with the Company and for a period of ninety (90)
days immediately following the termination of Employee’s employment for any
reason, engage or invest in, own, manage, operate, finance, control, participate
in the ownership, management, operation or control of, be employed by,
associated with or in any manner connected with, serve as a director, officer or
consultant to, lend Employee’s name or any similar name to, lend Employee’s
credit to or render services or advice to, in each case in the capacity that
Employee provided services to the Company or any Affiliate, any person, firm,
partnership, corporation or trust that owns, operates or is in the process of
forming a Financial Institution with an office located, or to be located at an
address identified in a filing with any regulatory authority, within the
Restrictive Area; provided, however, that the ownership by Employee of shares of
the capital stock of any Financial Institution, which shares are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System and which do not represent more than five (5) percent
(5%) of the institution’s outstanding capital stock, shall not violate any terms
of this Agreement;


4

--------------------------------------------------------------------------------




(ii)During Employee’s employment with the Company and for a period of twelve
(12) months immediately following the termination of Employee’s employment for
any reason, either for Employee or any Financial Institution: (A) induce or
attempt to induce any employee of the Company or any of its Affiliates with whom
Employee had significant contact to leave the employ of the Company or any of
its Affiliates; (B) in any way interfere with the relationship between the
Company or any of its Affiliates and any employee of the Company or any of its
Affiliates with whom Employee had significant contact; or (C) induce or attempt
to induce any customer, supplier, licensee or business relation of the Company
or any of its Affiliates with whom Employee had significant contact to cease
doing business with the Company or any of its Affiliates or in any way interfere
with the relationship between the Company or any of its Affiliates and their
respective customers, suppliers, licensees or business relations with whom
Employee had significant contact;
(iii)During Employee’s employment with the Company and for a period of twelve
(12) months immediately following the termination of Employee’s employment for
any reason, either for Employee or any Financial Institution, solicit the
business of any person or entity known to Employee to be a customer of the
Company or any of its Affiliates, where Employee had significant contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Company or any of its Affiliates; or
(iv)During Employee’s employment with the Company and for a period of ninety
(90) days immediately following the termination of Employee’s employment for any
reason, serve as the agent, broker or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that Employee devoted time to on behalf of the Company or any of its
Affiliates and that compete in whole or in part with the products, activities or
services of the Company or any of its Affiliates.
(d)Notwithstanding the foregoing, if Employee’s employment is terminated by the
Company without Cause or Employee resigns for Good Reason, Sections 5(c)(i) and
(iv) shall not apply and the twelve (12) month period referred to in Sections
5(c)(ii) and (iii) shall be reduced to six (6) months. For purposes of this
provision, “Good Reason” means the occurrence of any one (1) of the following
events, unless Employee agrees in writing that such event shall not constitute
Good Reason:
(i)an adverse change in the nature, scope or status of Employee’s position,
authorities or duties from those in effect immediately following the Effective
Date, or
(ii)a reduction in Employee’s annual base salary (as measured as of the
Effective Date), or a material reduction in Employee’s aggregate benefits or
other compensation plans as in effect immediately following the Effective Date,
or
(iii)a relocation of Employee’s primary place of employment of more than
twenty-five (25) miles from Employee’s primary place of employment immediately
following the Effective Date.
(e)Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Employee for the Company or any of its Affiliates shall be deemed a
“work made for hire.” The Company shall at all times own and have exclusive
right, title and interest in and to all Confidential Information and Inventions,
and the Company shall retain the exclusive right to license, sell, transfer and
otherwise use and dispose of the same. Any and all enhancements of the
technology of the Company or any of its Affiliates that are developed by
Employee shall be the exclusive property of the Company. Employee hereby assigns
to the Company any right, title and interest in and to all Inventions that
Employee may have, by law or equity, without additional consideration of any
kind whatsoever from the Company or any of its Affiliates. Employee shall
execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Company (both during and
after the termination of Employee’s employment with the Company) in order to
vest more fully in the Company or any of its Affiliates all ownership rights in
the Inventions (including obtaining patent, copyright or trademark protection
therefore in the United States and/or foreign countries).


5

--------------------------------------------------------------------------------




(f)Remedies for Breach of Employee Covenant. Employee has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Employee acknowledges that the covenants
contained in this Section 3 are reasonable with respect to their duration,
geographical area and scope. Employee further acknowledges that the restrictions
contained in this Section 3 are reasonable and necessary for the protection of
the legitimate business interests of the Company, that they create no undue
hardships, that any violation of these restrictions would cause substantial
injury to the Company and such interests, and that such restrictions were a
material inducement to the Company to enter into this Agreement. In the event of
any violation or threatened violation of these restrictions, the Company, in
addition to and not in limitation of, any other rights, remedies or damages
available to the Company under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by Employee and any and all persons directly or
indirectly acting for or with Employee, as the case may be. If Employee violates
the Restrictive Covenant and the Company brings legal action for injunctive or
other relief, the Company shall not, as a result of the time involved in
obtaining such relief, be deprived of the benefit of the full period of the
Restrictive Covenant. Accordingly, the Restrictive Covenant shall be deemed to
have the duration specified herein computed from the date the relief is granted
but reduced by the time between the period when the restrictive period began to
run and the date of the first violation of the Restrictive Covenant by Employee.
(g)Other Agreements. In the event of the existence of another agreement between
the Parties that (i) is in effect during the Restricted Period, and (ii)
contains restrictive covenants that conflict with any of the provisions of
Section 3, then the more restrictive of such provisions from the two (2)
agreements shall control for the period during which both agreements would
otherwise be in effect.
6.Notices. Notices and all other communications under this Agreement shall be in
writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Company, MidWestOne Financial Group, Inc., Attention: MidWestOne Bank
Senior Vice President and Director of Human Resources, 102 South Clinton Street,
Iowa City, Iowa 52240; and if to Employee, to Employee’s most recent address in
the Company’s records; or, in each respective case, to such other address as
either Party may furnish to the other in writing, except that notices of changes
of address shall be effective only upon receipt.
7.Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Minnesota applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.
8.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.
9.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.
10.Legal Fees. In the event that either Party commences litigation to enforce or
protect such Party’s rights in accordance with and under this Agreement, each
Party in any such action will be responsible for its own attorneys’ fees and
costs (including the costs of experts, evidence, and counsel) and other
litigation costs relating to such action.


6

--------------------------------------------------------------------------------




11.Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.
12.Construction. In this Agreement, unless otherwise stated, the following uses
apply:
(a)references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time; (b)
in computing periods from a specified date to a later specified date, the words
“from” and “commencing on” (and the like) mean “from and including, “ and the
words “to,” “until” and “ending on” (and the like) mean “to, but excluding”; (c)
references to a governmental or quasi- governmental agency, authority, or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority, or instrumentality; (d) indications of time
of day shall be based upon the time applicable to the location of the principal
headquarters of the Company; (e) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (f) all references to preambles, recitals, and sections are to
preambles, recitals, and sections in or to this Agreement; (g) the words
“hereof,” “herein,” “hereto,” “hereby,” and “hereunder” (and the like) refer to
this Agreement as a whole; (h) any reference to a document or set of documents,
and the rights and obligations of the parties under any such documents, means
such document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (i) all words used
shall be construed to be of such gender or number as the circumstances and
context require; and (j) the captions and headings of preambles, recitals, and
sections appearing in this Agreement have been inserted solely for convenience
of reference and shall not be considered a part of this Agreement, nor shall any
of them affect the meaning or interpretation of this Agreement. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one (1) and the same
Agreement.
13.Definitions. As used in this Agreement, the terms defined in this Section 13
have the meanings set forth below.
(a)"Affiliate’* means each company, corporation, partnership, and other entity
that, directly or indirectly, is controlled by, controls, or is under common
control with, the Company, where "control” means (i)the ownership of fifty-one
percent (51%) or more of the Voting Securities or other voting or equity
interests of any corporation, partnership, joint venture, or other business
entity, or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such corporation,
partnership, joint venture, or other business entity.
(b)“Agreement” means this employee retention bonus and covenant agreement, made
and entered into as of the Effective Date, by and between the Parties.
(c)“Cause” has the meaning set forth in Section 2(c).
(d)“Company” means MidWestOne Financial Group, Inc.
(e)“Confidential Information” has the meaning set forth in Section 5(a).
(f)“Effective Date” has the meaning set forth in the preamble hereto.
(g)“Employee” has the meaning set forth in the preamble hereto.
(h)“Financial Institution” means a bank, savings bank, savings and loan
association, credit union or similar financial institution.


7

--------------------------------------------------------------------------------




(i)“Inventions” means all systems, procedures, techniques, manuals, databases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas, and software conceived, compiled, or
developed by Employee in the course of Employee’s employment with the Company or
its Affiliates and/or comprised, in whole or part, of Confidential Information.
Notwithstanding the foregoing sentence, Inventions shall not include: (i) any
inventions independently developed by Employee and not derived, in whole or
part, from any Confidential Information or (ii) any invention made by Employee
prior to Employee’s exposure to any Confidential Information.
(j)“Parties” has the meaning set forth in the preamble hereto.
(k)“Restrictive Area” has the meaning set forth in Section 5(c).
(l)“Restrictive Covenant” has the meaning set forth in Section 5(c).
(m)“Retention Bonus” has the meaning set forth in Section 2(a).
(n)"Retention Bonus Date” has the meaning set forth in Section 2(a).
(o)“Severance Amount” means one (1) times Employee’s base annual salary.
(p)“Voting Securities” means any securities that ordinarily possess the power to
vote in the election of directors without the happening of any precondition or
contingency.
14.Survival. The provisions of Section 3 shall survive the termination of this
Agreement.
[Signature page follows]


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


MIDWESTONE FINANCIAL GROUP, INC. EXECUTIVE




By:
/s/ CHARLES N. FUNK
 
/s/ MITCHELL W. COOK
 
 
 
 
(Signature)
 
 
 
 
 
Name:
Charles N. Funk
 
 
 
 
 
 
(Address)
 
 
 
 
 
Its:
 
President & Chief Executive Officer
 
 
 
 
 
 
(Address)
 
 
 
 
 
 
 
 
 
 



9

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
This RELEASE AND WAIVER OF CLAIMS (“Agreement”) is made and entered into by and
between MIDWESTONE FINANCIAL GROUP, INC. (the “Employer”), and [ ] (“Employee,”
and together with the Employer, the “Parties”).
RECITALS
A.The Parties desire to settle fully and amicably all issues between them,
including any issues arising out of Employee’s employment with the Employer and
the termination of that employment.
B.Employee and the Employer are parties to that certain Employment Agreement,
made and entered into [_J, as amended (the “Employment Agreement”).
AGREEMENTS
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:
1.Termination of Employment. Employee’s employment with the Employer shall be
terminated effective as of the close of business on [    ] (the “Termination
Date”).
2.Compensation and Benefits. Subject to the terms of this Agreement, the
Employer shall compensate Employee under this Agreement as follows
(collectively, the “Severance Payments”):
(a)Severance Amount. [ ].
(b)Accrued Salary and Vacation. Employee shall be entitled to a lump sum payment
in an amount equal to Employee’s earned but unpaid annual base salary and
accrued but unused vacation pay for the period ending on the Termination Date,
with such payment to be made on the first payroll date following the Termination
Date.
(c)COBRA Benefits. Employee and Employee’s qualified beneficiaries, as
applicable, shall be entitled to continuation of group health coverage following
the Termination Date under the Employer’s group health plan, to the extent
required under the Consolidated Omnibus Budget Reconciliation Act of 1986, at
Employee’s expense.
(d)Employee Acknowledgment. Employee acknowledges that, subject to fulfillment
of all obligations provided for herein, Employee has been fully compensated by
the Employer, including under all applicable laws, and that nothing further is
owed to Employee with respect to wages, bonuses, severance, other compensation,
or benefits. Employee further acknowledges that the Severance Payments (other
than (b) and (c) immediately above) are consideration for Employee’s promises
contained in this Agreement, and that the Severance Payments are above and
beyond any wages, bonuses, severance, other compensation, or benefits to which
Employee is entitled from the Employer under the terms of Employee’s employment
or under any other contract or law that Employee would be entitled to absent
execution of this Agreement.
(e)Withholding. The Severance Payments shall be subject to all taxes and other
payroll deductions required by law.
3.Termination of Benefits. Except as provided in Section 2 above or as may be
required by law, Employee’s participation in all employee benefit (pension and
welfare) and compensation plans of the Employer shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Employee’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.


10

--------------------------------------------------------------------------------




4.Release of Claims and Waiver of Rights. Employee, on Employee’s own behalf and
that of Employee’s heirs, executors, attorneys, administrators, successors, and
assigns, fully and forever releases and discharges the Employer, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Employer, both in their
official and individual capacities (the “Releasees”), from all liability,
claims, demands, actions, and causes of action Employee now has, may have had,
or may ever have, whether currently known or unknown, relating to acts or
omissions as of or prior to Employee’s execution of this Agreement (the “Release
and Waiver”), including liability, claims, demands, actions, and causes of
action:
(a)Relating to Employee’s employment or other association with the Employer, or
the termination of such employment;
(b)Relating to wages, bonuses, other compensation, or benefits;
(c)Relating to any employment or change in control contract;
(d)Relating to any employment law, including
(i)
The United States and State of Minnesota Constitutions,

(ii)
The Minnesota Human Rights Act,

(iii)
The Civil Rights Act of 1964,

(iv)
The Civil Rights Act of 1991,

(v)
The Equal Pay Act,

(vi)
The Employee Retirement Income Security Act of 1974,

(vii)
The Age Discrimination in Employment Act (the “ADEA”),

(viii)
The Older Workers Benefit Protection Act,

(ix)
The Worker Adjustment and Retraining Notification Act,

(x)
The Americans with Disabilities Act,

(xi)
The Family and Medical Leave Act,

(xii)
The Occupational Safety and Health Act,

(xiii)
The Fair Labor Standards Act,

(xiv)
The National Labor Relations Act,

(xv)
The Genetic Information Nondiscrimination Act,

(xvi)
The Rehabilitation Act,

(xvii)
The Fair Credit Reporting Act,

(xviii)
Executive Order 11246,

(xix)
Executive Order 11141, and

(xx)
Each other federal, state, and local statute, ordinance, and regulation relating
to employment;

(e)Relating to any right of payment for disability;
(f)Relating to any statutory or contractual right of payment; and
(g)For relief on the basis of any alleged tort or breach of contract under the
common law of the State of Minnesota or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.
Employee acknowledges that statutes exist that render null and void releases and
waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or waiving party at the time of
execution of the release and waiver. Employee waives, surrenders, and shall
forego any protection to which Employee would otherwise be entitled by virtue of
the existence of any such statutes in any jurisdiction, including the State of
Minnesota.


11

--------------------------------------------------------------------------------




5.Exclusions from General Release. Excluded from the Release and Waiver are any
claims or rights arising pursuant to this Agreement and any claims or rights
that cannot be waived by law, as well as Employee’s right to file a charge with
an administrative agency or participate in any agency investigation, including
with the Equal Employment Opportunity Commission. Employee is, however, waiving
the right to recover any money in connection with a charge or investigation and
the right to recover any money in connection with a charge filed by any other
individual or by the Equal Employment Opportunity Commission or any other
federal or state agency, except where such waivers are prohibited by law.
6.Covenant Not to Sue.
(a)A “covenant not to sue” is a legal term that means Employee promises not to
file a lawsuit in court. It is different from the Release and Waiver. Besides
waiving and releasing the claims covered by Section 4 above, Employee shall
never sue the Releasees in any forum for any reason covered by the Release and
Waiver. Notwithstanding this covenant not to sue. Employee may bring a claim
against the Employer to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. If Employee sues any of the Releasees in
violation of this Agreement, Employee shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against Employee’s
suit. In addition, if Employee sues any of the Releasees in violation of this
Agreement, the Employer can require Employee to return all but a sum of $100 of
the Severance Payments, which sum is, by itself, adequate consideration for the
promises and covenants in this Agreement. In that event, the Employer shall have
no obligation to make any farther Severance Payments.
(b)If Employee has previously filed any lawsuit against any of the Releasees,
Employee shall immediately take all necessary steps and execute all necessary
documents to withdraw or dismiss such lawsuit to the extent Employee’s agreement
to withdraw, dismiss, or not file a lawsuit would not be a violation of any
applicable law or regulation.
7.Restrictive Covenants. Section 8 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
8.No Admissions. The Employer denies that any of the Releasees have taken any
improper action against Employee, and this Agreement shall not be admissible in
any proceeding as evidence of improper action by any of the Releasees.
9.Confidentiality of Agreement. Employee shall keep the existence and the terms
of this Agreement confidential, except for Employee’s immediate family members
and Employee’s legal and tax advisors in connection with services related hereto
and except as may be required by law or in connection with the preparation of
tax returns.
10.Non-Waiver. The Employer’s waiver of a breach of this Agreement by Employee
shall not be construed or operate as a waiver of any subsequent breach by
Employee of the same or of any other provision of this Agreement.
11.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Minnesota, without regard to principles of conflict of laws
(whether in the State of Minnesota or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Minnesota.
12.Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Employee
pursuant to any claim arising out of or related in any way to Employee’s
employment with the Employer and the termination of that employment. This
Agreement may not be amended, modified, altered, or changed except by express
written consent of the Parties.
13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.


12

--------------------------------------------------------------------------------




14.Successors. This Agreement shall be binding upon and inure to the benefit of
the Employer, its successors and assigns.
15.Enforcement. The provisions of this Agreement shall be regarded as divisible
and separable and if any provision should be declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby. If the scope of any
restriction or requirement contained in this Agreement is too broad to permit
enforcement of such restriction or requirement to its full extent, then such
restriction or requirement shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that any court of competent jurisdiction may
so modify such scope in any proceeding brought to enforce such restriction or
requirement. In addition, Employee stipulates that breach by Employee of
restrictions and requirements under this Agreement will cause irreparable damage
to the Releasees in the case of Employee’s breach and that the Employer would
not have entered into this Agreement without Employee binding Employee to these
restrictions and requirements. In the event of Employee’s breach of this
Agreement, in addition to any other remedies the Employer may have, and without
bond and without prejudice to any other rights and remedies that the Employer
may have for Employee’s breach of this Agreement, the Employer shall be relieved
of any obligation to provide Severance Payments and shall be entitled to an
injunction to prevent or restrain any such violation by Employee and all persons
directly or indirectly acting for or with Employee.
16.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute or law refer to the statute or law and any
amendments and any successor statutes or laws, and to all regulations
promulgated under or implementing the statute or law, as amended, or its
successors, as in effect at the relevant time; (b) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.
17.Future Cooperation. In connection with any and all claims, disputes, or
negotiations, or governmental, internal, or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving any of the Releasees
(collectively, the “Disputing Parties” and, individually, each a “Disputing
Party”), Employee shall make himself reasonably available, upon reasonable
notice from the Employer and without the necessity of subpoena, to provide
information and documents, provide declarations and statements regarding a
Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Employer, be reasonably
requested. The Employer shall consult with Employee and make reasonable efforts
to schedule such assistance so as not to materially disrupt Employee’s business
and personal affairs. The Employer shall reimburse all reasonable expenses
incurred by Employee in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Employer and are documented in a manner consistent
with expense reporting policies of the Employer as may be in effect from time to
time.
18.Representations by Employee. Employee acknowledges each of the following:
(a)Employee is aware that this Agreement includes a release of all known and
unknown claims.


13

--------------------------------------------------------------------------------




(b)Employee is legally competent to execute this Agreement and Employee has not
relied on any statements or explanations made by the Employer or its attorneys
not otherwise set forth herein.
(c)Any modifications, material or otherwise, made to this Agreement shall not
restart or affect in any manner the original 21-day consideration period.
(d)Employee has been offered at least 21 days to consider this Agreement.
(e)Employee has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Agreement, including the Release and Waiver, and to
negotiate such terms.
(f)Employee, without coercion of any kind, freely, knowingly, and voluntarily
enters into this Agreement.
(g)Employee has the right to rescind the Release and Waiver by written notice to
the Employer within 15 calendar days after Employee has signed this Agreement,
and the Release and Waiver shall not become effective or enforceable until 15
calendar days after Employee has signed this Agreement, as evidenced by the date
set forth below Employee’s signature on the signature page hereto. Any such
rescission must be in writing and delivered by hand, or sent by U.S. Mail within
such 15-day period, to the attention of [ ]. If delivered by U.S. Mail, the
rescission must be: (i) postmarked within the 15-day period and (ii) sent by
certified mail, return receipt requested.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.
MidWestOne Financial Group, Inc.
 
Employee
 
 
 
 
 
 
 
 
 
 
By:
 
 
/s/ MITCHELL W. COOK
 
[Name]
 
 
 
 
 
 
 
 
 
 
 
 
[Title]
 
[Name]
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





14